Exhibit 10.4

NESCO HOLDINGS, INC.
2019 OMNIBUS INCENTIVE PLAN

ARTICLE I.
Purpose

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.
Capitalized terms used in the Plan are defined in Article XI.

ARTICLE II.
Eligibility

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.

ARTICLE III.
Administration and Delegation

3.1    Administration. The Plan is administered by the Administrator. The
Administrator has authority to determine which Service Providers receive Awards,
grant Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan. The Administrator also has the authority to take all
actions and make all determinations under the Plan, to interpret the Plan and
Award Agreements and to adopt, amend and repeal Plan administrative rules,
guidelines and practices as it deems advisable. The Administrator may correct
defects and ambiguities, supply omissions and reconcile inconsistencies in the
Plan or any Award as it deems necessary or appropriate to administer the Plan
and any Awards. The Administrator’s determinations under the Plan are in its
sole discretion and will be final and binding on all persons having or claiming
any interest in the Plan or any Award.

3.2    Appointment of Committees. To the extent Applicable Laws permit, the
Board may delegate any or all of its powers under the Plan to one or more
Committees or officers of the Company or any of its Subsidiaries. The Board may
abolish any Committee or re-vest in itself any previously delegated authority at
any time.

ARTICLE IV.
SHARES Available for Awards

4.1    Number of Shares. Subject to adjustment under Article VIII and the terms
of this Article IV, Awards may be made under the Plan covering up to the Overall
Share Limit. Shares issued under the Plan may consist of authorized but unissued
Shares, Shares purchased on the open market or treasury Shares.

4.2    Share Recycling. If all or any part of an Award expires, lapses or is
terminated, exchanged for cash, surrendered, repurchased, redeemed, canceled
without having been fully exercised or forfeited, in any case, in a manner that
results in the Company acquiring Shares covered by the Award at a price not
greater than the price (as adjusted to reflect any Equity Restructuring) paid by
the Participant for such Shares or not issuing any Shares covered by the Award,
the unused Shares covered by the Award will, as applicable, become or again be
available for Award grants under the Plan. Further, Shares delivered (either by
actual delivery or attestation) to the Company by a Participant to satisfy the
applicable exercise or purchase price of an Award and/or to satisfy any
applicable tax withholding obligation (including Shares retained by the Company
from the Award being exercised or purchased and/or creating the tax obligation)
will, as applicable, become or again be available for Award grants under the
Plan. The payment of Dividend Equivalents in cash in conjunction with any
outstanding Awards shall not count against the Overall Share Limit.

4.3    Incentive Option Limitations. Notwithstanding anything to the contrary
herein, no more than 3,150,000 Shares may be issued pursuant to the exercise of
Incentive Options.

4.4    Substitute Awards. In connection with an entity’s merger or consolidation
with the Company or the Company’s acquisition of an entity’s property or shares,
the Administrator may grant Awards in substitution for any options or other
stock or stock-based awards granted before such merger or consolidation by such
entity or its affiliate.

1

Substitute Awards may be granted on such terms as the Administrator deems
appropriate, notwithstanding limitations on Awards in the Plan. Substitute
Awards will not count against the Overall Share Limit (nor shall Shares subject
to a Substitute Award be added to the Shares available for Awards under the Plan
as provided above), except that Shares acquired by exercise of substitute
Incentive Options will count against the maximum number of Shares that may be
issued pursuant to the exercise of Incentive Options under the Plan.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of shares of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan (and Shares subject to such Awards
shall not be added to the Shares available for Awards under the Plan as provided
above); provided that Awards using such available shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.

4.5    Non-Employee Director Award Limit. Notwithstanding any provision to the
contrary in the Plan, the maximum aggregate grant date fair value (as determined
in accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 718, or any successor thereto) of Awards granted to a
non-employee Director as compensation for services as a non-employee Director
during any fiscal year of the Company may not exceed $700,000 per year (provided
that such limit shall not apply in the first fiscal year of a director’s service
with the Company if the Awards in excess of such amount are approved by other
directors not receiving comparable or similar awards).

ARTICLE V.
Options and Stock Appreciation Rights

5.1    General. The Administrator may grant Options or Stock Appreciation Rights
to Service Providers subject to the limitations in the Plan, including any
limitations in the Plan that apply to Incentive Options. The Administrator will
determine the number of Shares covered by each Option and Stock Appreciation
Right, the exercise price of each Option and Stock Appreciation Right and the
conditions and limitations applicable to the exercise of each Option and Stock
Appreciation Right. A Stock Appreciation Right will entitle the Participant (or
other person entitled to exercise the Stock Appreciation Right) to receive from
the Company upon exercise of the exercisable portion of the Stock Appreciation
Right an amount determined by multiplying the excess, if any, of the Fair Market
Value of one Share on the date of exercise over the exercise price per Share of
the Stock Appreciation Right by the number of Shares with respect to which the
Stock Appreciation Right is exercised, subject to any limitations of the Plan or
that the Administrator may impose and payable in cash, Shares valued at Fair
Market Value or a combination of the two as the Administrator may determine or
provide in the Award Agreement.

5.2    Exercise Price. The Administrator will establish each Option’s and Stock
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement. The exercise price will not be less than 100% of the Fair Market
Value on the grant date of the Option or Stock Appreciation Right.

5.3    Duration. Each Option or Stock Appreciation Right will be exercisable at
such times and as specified in the Award Agreement, provided that the term of an
Option or Stock Appreciation Right will not exceed ten years. Notwithstanding
the foregoing and unless determined otherwise by the Company, in the event that
on the last business day of the term of an Option or Stock Appreciation Right
(other than an Incentive Option) (i) the exercise of the Option or Stock
Appreciation Right is prohibited by Applicable Law, as determined by the
Company, or (ii) Shares may not be purchased or sold by the applicable
Participant due to any Company insider trading policy (including blackout
periods) or a “lock-up” agreement undertaken in connection with an issuance of
securities by the Company, the term of the Option or Stock Appreciation Right
shall be extended until the date that is thirty (30) days after the end of the
legal prohibition, black-out period or lock-up agreement, as determined by the
Company; provided, however, in no event shall the extension last beyond the ten
year term of the applicable Option or Stock Appreciation Right. Notwithstanding
the foregoing, if the Participant, prior to the end of the term of an Option or
Stock Appreciation Right, violates the non-competition, non-solicitation,
confidentiality or other similar restrictive covenant provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company or any of its Subsidiaries,
the right of the Participant and the Participant’s transferees to exercise any

2

Option or Stock Appreciation Right issued to the Participant shall terminate
immediately upon such violation, unless the Company otherwise determines. In
addition, if, prior to the end of the term of an Option or Stock Appreciation
Right, the Participant is given notice by the Company or any of its Subsidiaries
of the Participant’s Termination of Service by the Company or any of its
Subsidiaries for Cause, and the effective date of such Termination of Service is
subsequent to the date of the delivery of such notice, the right of the
Participant and the Participant’s transferees to exercise any Option or Stock
Appreciation Right issued to the Participant shall be suspended from the time of
the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s service as a Service
Provider will not be terminated for Cause as provided in such notice or (ii) the
effective date of the Participant’s Termination of Service by the Company or any
of its Subsidiaries for Cause (in which case the right of the Participant and
the Participant’s transferees to exercise any Option or Stock Appreciation Right
issued to the Participant will terminate immediately upon the effective date of
such termination of Service).

5.4    Exercise. Options and Stock Appreciation Rights may be exercised by
delivering to the Company a written notice of exercise, in a form the
Administrator approves (which may be electronic), signed by the person
authorized to exercise the Option or Stock Appreciation Right, together with, as
applicable, payment in full (i) as specified in Section 5.5 for the number of
Shares for which the Award is exercised and (ii) as specified in Section 9.5 for
any applicable taxes. Unless the Administrator otherwise determines, an Option
or Stock Appreciation Right may not be exercised for a fraction of a Share.

5.5    Payment Upon Exercise. Subject to Section 10.8, any Company insider
trading policy (including blackout periods) and Applicable Laws, the exercise
price of an Option must be paid by:

(a)    cash, wire transfer of immediately available funds or by check payable to
the order of the Company, provided that the Company may limit the use of one of
the foregoing payment forms if one or more of the payment forms below is
permitted;

(b)    if there is a public market for Shares at the time of exercise, unless
the Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of an irrevocable and unconditional undertaking
by a broker acceptable to the Company to deliver promptly to the Company
sufficient funds to pay the exercise price, or (B) the Participant’s delivery to
the Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company cash or a check
sufficient to pay the exercise price; provided that such amount is paid to the
Company at such time as may be required by the Administrator;

(c)    to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value;

(d)    to the extent permitted by the Administrator, surrendering Shares then
issuable upon the Option’s exercise valued at their Fair Market Value on the
exercise date;

(e)    to the extent permitted by the Administrator, delivery of a promissory
note or any other property that the Administrator determines is good and
valuable consideration; or

(f)    to the extent permitted by the Company, any combination of the above
payment forms approved by the Administrator.

ARTICLE VI.
Restricted Stock; Restricted Stock Units

6.1    General. The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to the Company’s
right to repurchase or redeem all or part of such shares at their issue price or
other stated or formula price from the Participant (or to require forfeiture of
such shares) if conditions the Administrator specifies in the Award Agreement
are not satisfied before the end of the applicable restriction period or periods
that the Administrator establishes for such Award. In addition, the
Administrator may grant to Service Providers Restricted Stock Units, which may
be subject to vesting and forfeiture conditions during the applicable
restriction period or periods, as set forth in an Award Agreement. The
Administrator will determine and set forth in the Award Agreement the terms and
conditions for each Restricted Stock and Restricted Stock Unit Award, subject to
the conditions and limitations contained in the Plan.

3

6.2    Restricted Stock.

(a)    Dividends. Participants holding shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such shares of
Restricted Stock, unless the Administrator provides otherwise in the Award
Agreement. In addition, unless the Administrator provides otherwise, if any
dividends or distributions are paid in Shares, or consist of a dividend or
distribution to holders of Shares or property other than an ordinary cash
dividend, the Shares or other property will be subject to the same restrictions
on transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid.

(b)    Stock Certificates. The Company may require that the Participant deposit
in escrow with the Company (or its designee) any stock certificates issued in
respect of share of Restricted Stock, together with a stock power endorsed in
blank.

6.3    Restricted Stock Units.

(a)    Settlement. The Administrator may provide that settlement of Restricted
Stock Units will occur upon or as soon as reasonably practicable after the
Restricted Stock Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.

(b)    Stockholder Rights. A Participant will have no rights of a stockholder
with respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.

(c)    Dividend Equivalents. If the Administrator provides, a grant of
Restricted Stock Units may provide a Participant with the right to receive
Dividend Equivalents. Dividend Equivalents may be paid currently or credited to
an account for the Participant, settled in cash or Shares and subject to the
same restrictions on transferability and forfeitability as the Restricted Stock
Units with respect to which the Dividend Equivalents are granted and subject to
other terms and conditions as set forth in the Award Agreement.

ARTICLE VII.
Other STOCK or Cash Based Awards

Other Stock or Cash Based Awards may be granted to Participants, including
Awards entitling Participants to receive Shares to be delivered in the future
and including annual or other periodic or long-term cash bonus awards (whether
based on specified Performance Criteria or otherwise), in each case subject to
any conditions and limitations in the Plan. Such Other Stock or Cash Based
Awards will also be available as a payment form in the settlement of other
Awards, as standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled. Other Stock or Cash Based Awards may be paid
in Shares, cash or other property, as the Administrator determines. Subject to
the provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Stock or Cash Based Award, including any purchase
price, performance goal (which may be based on the Performance Criteria),
transfer restrictions, and vesting conditions, which will be set forth in the
applicable Award Agreement.

ARTICLE VIII.
Adjustments for Changes in Shares
and Certain Other Events

8.1    Equity Restructuring. (a)    In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Article VIII, the Administrator
will equitably adjust each outstanding Award as it deems appropriate to reflect
the Equity Restructuring, which may include adjusting the number and type of
securities subject to each outstanding Award and/or the Award’s exercise price
or grant price (if applicable), granting new Awards to Participants, and making
a cash payment to Participants. The adjustments provided under this Section 8.1
will be nondiscretionary and final and binding on the affected Participant and
the Company; provided that the Administrator will determine whether an
adjustment is equitable.

8.2    Corporate Transactions. In the event of any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), reorganization, merger, consolidation, combination, amalgamation,
repurchase, redemption, recapitalization, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company, or sale or exchange of Shares or other securities of the
Company, Change in Control, issuance of warrants or other rights to purchase
Shares or other securities of the Company, other similar corporate transaction
or event, other unusual or nonrecurring transaction or event affecting the
Company or its

4

financial statements or any change in any Applicable Laws or accounting
principles, the Administrator, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event (except that action to give effect to a
change in Applicable Law or accounting principles may be made within a
reasonable period of time after such change) and either automatically or upon
the Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to (x) prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award granted or issued under the Plan, (y) to facilitate
such transaction or event or (z) give effect to such changes in Applicable Laws
or accounting principles:

(a)    To provide for the cancellation of any such Award in exchange for either
an amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the Award may be terminated without payment;

(b)    To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;

(c)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
awards covering the shares of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and/or applicable exercise or purchase price, in all cases, as determined
by the Administrator;

(d)    To make adjustments in the number and type of Shares (or other securities
or property) subject to outstanding Awards and/or with respect to which Awards
may be granted under the Plan (including, but not limited to, adjustments of the
limitations in Article IV hereof on the maximum number and kind of shares which
may be issued) and/or in the terms and conditions of (including the grant or
exercise price), and the criteria included in, outstanding Awards;

(e)    To replace such Award with other rights or property selected by the
Administrator; and/or

(f)    To provide that the Award will terminate and cannot vest, be exercised or
become payable after the applicable event.

8.3    Administrative Stand Still. In the event of any pending share dividend,
share split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Shares, including any Equity Restructuring or any
securities offering or other similar transaction, for administrative
convenience, the Administrator may refuse to permit the exercise of any Award
for up to sixty days before or after such transaction.

8.4    General. Except as expressly provided in the Plan or the Administrator’s
action under the Plan, no Participant will have any rights due to any
subdivision or consolidation of Shares of any class, dividend payment, increase
or decrease in the number of Shares of any class or dissolution, liquidation,
merger, or consolidation of the Company or other corporation. Except as
expressly provided with respect to an Equity Restructuring under Section 8.1
above or the Administrator’s action under the Plan, no issuance by the Company
of Shares of any class, or securities convertible into Shares of any class, will
affect, and no adjustment will be made regarding, the number of Shares subject
to an Award or the Award’s grant or exercise price. The existence of the Plan,
any Award Agreements and the Awards granted hereunder will not affect or
restrict in any way the Company’s right or power to make or authorize (i) any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, (ii) any merger, consolidation dissolution or
liquidation of the Company or sale of Company assets or (iii) any sale or
issuance of securities, including securities with rights superior to those of
the Shares or securities convertible into or exchangeable for Shares. The
Administrator may treat Participants and Awards (or portions thereof)
differently under this Article VIII.

5

ARTICLE IX.
General Provisions Applicable to Awards

9.1    Transferability. Except as the Administrator may determine or provide in
an Award Agreement or otherwise for Awards other than Incentive Options, Awards
may not be sold, assigned, transferred, pledged or otherwise encumbered, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, or, subject to the Administrator’s consent, pursuant to a domestic
relations order, and, during the life of the Participant, will be exercisable
only by the Participant. References to a Participant, to the extent relevant in
the context, will include references to a Participant’s authorized transferee
that the Administrator specifically approves.

9.2    Documentation. Each Award will be evidenced in an Award Agreement, which
may be written or electronic, as the Administrator determines. Each Award may
contain terms and conditions in addition to those set forth in the Plan.

9.3    Discretion. Except as the Plan otherwise provides, each Award may be made
alone or in addition or in relation to any other Award. The terms of each Award
to a Participant need not be identical, and the Administrator need not treat
Participants or Awards (or portions thereof) uniformly.

9.4    Termination of Status. The Administrator will determine how the
disability, death, retirement, authorized leave of absence or any other change
or purported change in a Participant’s Service Provider status affects an Award
and the extent to which, and the period during which, the Participant, the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary may exercise rights under the Award, if applicable.

9.5    Withholding. Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in connection with such Participant’s Awards by the date of the
event creating the tax liability. The Company may deduct an amount sufficient to
satisfy such tax obligations based on the applicable statutory withholding rates
(or such other rate as may be determined by the Company after considering any
accounting consequences or costs) from any payment of any kind otherwise due to
a Participant. Subject to Section 10.8 and any Company insider trading policy
(including blackout periods), Participants may satisfy such tax obligations (i)
in cash, by wire transfer of immediately available funds, by check made payable
to the order of the Company, provided that the Company may limit the use of the
foregoing payment forms if one or more of the payment forms below is permitted,
(ii) to the extent permitted by the Administrator, in whole or in part by
delivery of Shares, including Shares retained from the Award creating the tax
obligation, valued at their Fair Market Value, (iii) if there is a public market
for Shares at the time the tax obligations are satisfied, unless the Company
otherwise determines, (A) delivery (including telephonically to the extent
permitted by the Company) of an irrevocable and unconditional undertaking by a
broker acceptable to the Company to deliver promptly to the Company sufficient
funds to satisfy the tax obligations, or (B) delivery by the Participant to the
Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company cash or a check
sufficient to satisfy the tax withholding; provided that such amount is paid to
the Company at such time as may be required by the Administrator, or (iv) to the
extent permitted by the Company, any combination of the foregoing payment forms
approved by the Administrator. If any tax withholding obligation will be
satisfied under clause (ii) of the immediately preceding sentence by the
Company’s retention of Shares from the Award creating the tax obligation and
there is a public market for Shares at the time the tax obligation is satisfied,
the Company may elect to instruct any brokerage firm determined acceptable to
the Company for such purpose to sell on the applicable Participant’s behalf some
or all of the Shares retained and to remit the proceeds of the sale to the
Company or its designee, and each Participant’s acceptance of an Award under the
Plan will constitute the Participant’s authorization to the Company and
instruction and authorization to such brokerage firm to complete the
transactions described in this sentence.

9.6    Amendment of Award; No Repricing. The Administrator may amend, modify or
terminate any outstanding Award, including by substituting another Award of the
same or a different type, changing the exercise or settlement date, and
converting an Incentive Option to a Non-Qualified Option. The Participant’s
consent to such action will be required unless (i) the action, taking into
account any related action, does not materially and adversely affect the
Participant’s rights under the Award, or (ii) the change is permitted under
Article VIII or pursuant to Section 10.6. Notwithstanding the foregoing, the
Administrator may not, without the approval of the Company’s stockholders, take
any action that would be considered a “repricing” of an Option or Stock
Appreciation Right under the applicable listing standards of the national
securities exchange on which the Common Stock is listed (if any).

9.7    Conditions on Delivery of Shares. The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met

6

or removed to the Company’s satisfaction, (ii) as determined by the Company, all
other legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Laws. The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.

9.8    Acceleration. The Administrator may at any time provide that any Award
will become immediately vested and fully or partially exercisable, free of some
or all restrictions or conditions, or otherwise fully or partially realizable.

9.9    Additional Terms of Incentive Options. The Administrator may grant
Incentive Options only to employees of the Company, any of its present or future
parent or subsidiary corporations, as defined in Sections 424(e) or (f) of the
Code, respectively, and any other entities the employees of which are eligible
to receive Incentive Options under the Code. If an Incentive Option is granted
to a Greater Than 10% Stockholder, the exercise price will not be less than 110%
of the Fair Market Value on the Option’s grant date, and the term of the Option
will not exceed five years. All Incentive Options will be subject to and
construed consistently with Section 422 of the Code. By accepting an Incentive
Option, the Participant agrees to give prompt notice to the Company of
dispositions or other transfers (other than in connection with a Change in
Control) of Shares acquired under the Option made within (i) two years from the
grant date of the Option or (ii) one year after the transfer of such Shares to
the Participant, specifying the date of the disposition or other transfer and
the amount the Participant realized, in cash, other property, assumption of
indebtedness or other consideration, in such disposition or other transfer.
Neither the Company nor the Administrator will be liable to a Participant, or
any other party, if an Incentive Option fails or ceases to qualify as an
“incentive stock option” under Section 422 of the Code. Any Incentive Option or
portion thereof that fails to qualify as an “incentive stock option” under
Section 422 of the Code for any reason, including becoming exercisable with
respect to Shares having a fair market value exceeding the $100,000 limitation
under Treasury Regulation Section 1.422-4, will be a Non-Qualified Option.

ARTICLE X.
Miscellaneous

10.1    No Right to Employment or Other Status. No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan or any Award, except as expressly provided in
an Award Agreement.

10.2    No Rights as Stockholder; Certificates. Subject to the Award Agreement,
no Participant or Designated Beneficiary will have any rights as a stockholder
with respect to any Shares to be distributed under an Award until becoming the
record holder of such Shares. Notwithstanding any other provision of the Plan,
unless the Administrator otherwise determines or Applicable Laws require, the
Company will not be required to deliver to any Participant certificates
evidencing Shares issued in connection with any Award and instead such Shares
may be recorded in the books of the Company (or, as applicable, its transfer
agent or stock plan administrator). The Company may place legends on share
certificates issued under the Plan that the Administrator deems necessary or
appropriate to comply with Applicable Laws.

10.3    Effective Date and Term of Plan. Unless earlier terminated by the Board,
the Plan will become effective on the day that it is adopted by the Board and
will remain in effect until the tenth anniversary of the earlier of (i) the date
the Board adopted the Plan or (ii) the date the Company’s stockholders approved
the Plan, but Awards previously granted may extend beyond that date in
accordance with the Plan. If the Plan is not approved by the Company’s
stockholders, the Plan will not become effective, no Awards will be granted
under the Plan will continue in full force and effect in accordance with their
terms.

10.4    Amendment of Plan. The Administrator may amend, suspend or terminate the
Plan at any time; provided that no amendment, other than an increase to the
Overall Share Limit, may materially and adversely affect any Award outstanding
at the time of such amendment without the affected Participant’s consent. No
Awards may be granted under the Plan during any suspension period or after Plan
termination. Awards outstanding at the time of any Plan suspension or
termination will continue to be governed by the Plan and the Award Agreement, as
in effect before such

7

suspension or termination. The Board will obtain stockholder approval of any
Plan amendment to the extent necessary to comply with Applicable Laws.

10.5    Provisions for Foreign Participants. The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such foreign jurisdictions with
respect to tax, securities, currency, employee benefit or other matters.

10.6    Section 409A.

(a)    General. The Company intends that all Awards be structured to comply
with, or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply. Notwithstanding anything in the
Plan or any Award Agreement to the contrary, the Administrator may, without a
Participant’s consent, amend this Plan or Awards, adopt policies and procedures,
or take any other actions (including amendments, policies, procedures and
retroactive actions) as are necessary or appropriate to preserve the intended
tax treatment of Awards, including any such actions intended to (A) exempt this
Plan or any Award from Section 409A, or (B) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Award’s grant date. The Company makes no
representations or warranties as to an Award’s tax treatment under Section 409A
or otherwise. The Company will have no obligation under this Section 10.6 or
otherwise to avoid the taxes, penalties or interest under Section 409A with
respect to any Award and will have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute noncompliant “nonqualified deferred compensation”
subject to taxes, penalties or interest under Section 409A.

(b)    Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
termination of a Participant’s Service Provider relationship will, to the extent
necessary to avoid taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or after the termination of the
Participant’s Service Provider relationship. For purposes of this Plan or any
Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”

(c)    Payments to Specified Employees. Notwithstanding any contrary provision
in the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.

10.7    Limitations on Liability. Notwithstanding any other provisions of the
Plan, no individual acting as a director, officer, other employee or agent of
the Company or any Subsidiary will be liable to any Participant, former
Participant, spouse, beneficiary, or any other person for any claim, loss,
liability, or expense incurred in connection with the Plan or any Award, and
such individual will not be personally liable with respect to the Plan because
of any contract or other instrument executed in his or her capacity as an
Administrator, director, officer, other employee or agent of the Company or any
Subsidiary. The Company will indemnify and hold harmless each director, officer,
other employee and agent of the Company or any Subsidiary that has been or will
be granted or delegated any duty or power relating to the Plan’s administration
or interpretation, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the
Administrator’s approval) arising from any act or omission concerning this Plan
unless arising from such person’s own fraud or bad faith.

10.8    Lock-Up Period. The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities during a period of up to one hundred eighty days following
the effective date of a Company registration statement filed under the
Securities Act, or such longer period as determined by the underwriter.

8

10.9    Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this section by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 10.9 in writing, without cost, by contacting the local
human resources representative. The Company may cancel Participant’s ability to
participate in the Plan and, in the Administrator’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents in this Section 10.9. For more information on the consequences of
refusing or withdrawing consent, Participants may contact their local human
resources representative.

10.10    Severability. If any portion of the Plan or any action taken under it
is held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.

10.11    Governing Documents. If any contradiction occurs between the Plan and
any Award Agreement or other written agreement between a Participant and the
Company (or any Subsidiary) that the Administrator has approved, the Plan will
govern, unless it is expressly specified in such Award Agreement or other
written document that a specific provision of the Plan will not apply.

10.12    Governing Law. The Plan and all Awards will be governed by and
interpreted in accordance with the laws of the State of Delaware, disregarding
any state’s choice-of-law principles requiring the application of a
jurisdiction’s laws other than the State of Delaware.

10.13    Claw-back Provisions. All Awards (including any proceeds, gains or
other economic benefit the Participant actually or constructively receives upon
receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy, including
any claw-back policy adopted to comply with Applicable Laws (including the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as set forth in such claw-back policy or the
Award Agreement.

10.14    Titles and Headings. The titles and headings in the Plan are for
convenience of reference only and, if any conflict, the Plan’s text, rather than
such titles or headings, will control.

10.15    Conformity to Securities Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards will be
administered only in conformance with Applicable Laws. To the extent Applicable
Laws permit, the Plan and all Award Agreements will be deemed amended as
necessary to conform to Applicable Laws.

10.16    Relationship to Other Benefits. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary except as expressly provided in writing in such other plan or an
agreement thereunder.

10.17    Broker-Assisted Sales. In the event of a broker-assisted sale of Shares
in connection with the payment of amounts owed by a Participant under or with
respect to the Plan or Awards, including amounts to be paid under

9

the final sentence of Section 9.5: (a) any Shares to be sold through the
broker-assisted sale will be sold on the day the payment first becomes due, or
as soon thereafter as practicable; (b) such Shares may be sold as part of a
block trade with other Participants in the Plan in which all participants
receive an average price; (c) the applicable Participant will be responsible for
all broker’s fees and other costs of sale, and by accepting an Award, each
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale; (d) to the extent the
Company or its designee receives proceeds of such sale that exceed the amount
owed, the Company will pay such excess in cash to the applicable Participant as
soon as reasonably practicable; (e) the Company and its designees are under no
obligation to arrange for such sale at any particular price; and (f) in the
event the proceeds of such sale are insufficient to satisfy the Participant’s
applicable obligation, the Participant may be required to pay immediately upon
demand to the Company or its designee an amount in cash sufficient to satisfy
any remaining portion of the Participant’s obligation.

ARTICLE XI.
Definitions

As used in the Plan, the following words and phrases will have the following
meanings:

11.1    “Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee.

11.2    “Applicable Laws” means the requirements relating to the administration
of equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Shares are listed or quoted and the
applicable laws and rules of any foreign country or other jurisdiction where
Awards are granted.

11.3    “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Other Stock or Cash Based Awards.

11.4    “Award Agreement” means a written agreement evidencing an Award, which
may be electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.

11.5    “Board” means the Board of Directors of the Company.

11.6    “Cause” means, with respect to a Participant, “Cause” (or any term of
similar effect) as defined in such Participant’s employment agreement with the
Company or any of its Subsidiaries if such an agreement exists and contains a
definition of Cause (or term of similar effect), or, if no such agreement exists
or such agreement does not contain a definition of Cause (or term of similar
effect), then Cause shall include, but not be limited to: (i) the Participant’s
unauthorized use or disclosure of confidential information or trade secrets of
the Company or any of its Subsidiaries or any material breach of a written
agreement between the Participant and the Company or any of its Subsidiaries,
including without limitation a material breach of any employment,
confidentiality, non-compete, non-solicit or similar agreement; (ii) the
Participant’s commission of, indictment for or the entry of a plea of guilty or
nolo contendere by the Participant to, a felony under the laws of the United
States or any state thereof or any crime involving dishonesty or moral turpitude
(or any similar crime in any jurisdiction outside the United States); (iii) the
Participant’s negligence or willful misconduct in the performance of the
Participant’s duties or the Participant’s willful or repeated failure or refusal
to substantially perform assigned duties; (iv) any act of fraud, embezzlement,
material misappropriation or dishonesty committed by the Participant against the
Company or any of its Subsidiaries; or (v) any acts, omissions or statements by
a Participant which the Company determines to be materially detrimental or
damaging to the reputation, operations, prospects or business relations of the
Company or any of its Subsidiaries.

11.7    “Change in Control” means and includes each of the following:

(a)    A transaction or series of transactions (other than an offering of Shares
to the general public through a registration statement filed with the Securities
and Exchange Commission or a transaction or series of transactions that meets
the requirements of clauses (i) and (ii) of subsection (c) below) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
Subsidiaries, an employee benefit plan maintained by the Company or any of its
Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange

10

Act) of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in subsections (a)
or (c)) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the Directors then
still in office who either were Directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or shares of another entity, in each case other than a transaction:

(i)    which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii)    after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (ii) as beneficially owning 50% or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or portion of any Award) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in subsection (a), (b) or (c) with respect to such Award (or
portion thereof) shall only constitute a Change in Control for purposes of the
payment timing of such Award if such transaction also constitutes a “change in
control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5) shall be consistent with such regulation.

11.8    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

11.9    “Committee” means one or more committees or subcommittees of the Board,
which may include one or more Company directors or executive officers, to the
extent Applicable Laws permit. To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3; however, a Committee member’s failure to qualify as a “non-employee
director” within the meaning of Rule 16b-3 will not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.

11.10    “Common Stock” means share(s) of common stock par value $0.0001 per
share of the Company.

11.11    “Company” means Nesco Holdings, Inc., a Delaware corporation.

11.12    “Consultant” means any person, including any adviser, engaged by the
Company or a Subsidiary to render services to such entity if the consultant or
adviser: (i) renders bona fide services to the Company or a Subsidiary; (ii)
renders services not in connection with the offer or sale of securities in a
capital-raising transaction and does not directly or indirectly promote or
maintain a market for the Company’s securities; and (iii) is a natural person.

11

11.13    “Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies or
becomes incapacitated. Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.

11.14    “Director” means a Board member.

11.15    “Disability” means a permanent and total disability under Section
22(e)(3) of the Code, as amended.

11.16    “Dividend Equivalents” means a right granted to a Participant under the
Plan to receive the equivalent value (in cash or Shares) of dividends paid on
Shares.

11.17    “Employee” means any employee of the Company or its Subsidiaries.

11.18    “Equity Restructuring” means a nonreciprocal transaction between the
Company and its stockholders, such as a share dividend, share split, spin-off or
recapitalization through a large, nonrecurring cash dividend, that affects the
number or kind of Shares (or other Company securities) or the share price of the
Shares (or other Company securities) and causes a change in the per share value
of the Shares underlying outstanding Awards.

11.19    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

11.20    “Fair Market Value” means, as of any date, the value of Shares
determined as follows: (i) if the Shares are listed on any established stock
exchange, its Fair Market Value will be the closing sales price for such Shares
as quoted on such exchange for such date, or if no sale occurred on such date,
the last day preceding such date during which a sale occurred, as reported in
The Wall Street Journal or another source the Administrator deems reliable; (ii)
if the Shares are not traded on a stock exchange but is quoted on a national
market or other quotation system, the closing sales price on such date, or if no
sales occurred on such date, then on the last date preceding such date during
which a sale occurred, as reported in The Wall Street Journal or another source
the Administrator deems reliable; or (iii) without an established market for the
Shares, the Administrator will determine the Fair Market Value in its
discretion.

11.21    “Greater Than 10% Stockholder” means an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of equity securities of the Company or its parent or
subsidiary corporation, as defined in Section 424(e) and (f) of the Code,
respectively.

11.22    “Incentive Option” means an Option intended to qualify as an “incentive
stock option” as defined in Section 422 of the Code.

11.23    “Non-Qualified Option” means an Option not intended or not qualifying
as an Incentive Option.

11.24    “Option” means an option to purchase Shares.

11.25    “Other Stock or Cash Based Awards” means cash awards, awards of Shares,
and other awards valued wholly or partially by referring to, or are otherwise
based on, Shares or other property.

11.26    “Overall Share Limit” means 3,150,000 Shares.

11.27    “Participant” means a Service Provider who has been granted an Award.

11.28    “Performance Criteria” mean the criteria (and adjustments) that the
Administrator may select for an Award to establish performance goals for a
performance period, which may include the following: net earnings or losses
(either before or after one or more of interest, taxes, depreciation,
amortization, and non-cash equity-based compensation expense); gross or net
sales or revenue or sales or revenue growth; net income (either before or after
taxes) or adjusted net income; profits (including but not limited to gross
profits, net profits, profit growth, net operation profit or economic profit),
profit return ratios or operating margin; budget or operating earnings (either
before or after taxes or before or after allocation of corporate overhead and
bonus); cash flow (including operating cash flow and free cash flow or cash flow
return on capital); return on assets; return on capital or invested capital;
cost of capital; return on shareholders’ equity; total shareholder return;
return on sales; costs, reductions in costs and cost control measures; expenses;
working capital; earnings or loss per share; adjusted earnings or loss per
share; price per share or dividends per share (or appreciation in or maintenance
of such price or dividends); regulatory achievements or compliance;
implementation, completion or attainment of objectives relating to research,
development, regulatory, commercial, or strategic milestones or developments;
market share; economic value or economic value added models; division, group

12

or corporate financial goals; customer satisfaction/growth; customer service;
employee satisfaction; recruitment and maintenance of personnel; human resources
management; supervision of litigation and other legal matters; strategic
partnerships and transactions; financial ratios (including those measuring
liquidity, activity, profitability or leverage); debt levels or reductions;
sales-related goals; financing and other capital raising transactions; cash on
hand; acquisition activity; investment sourcing activity; and marketing
initiatives, any of which may be measured in absolute terms or as compared to
any incremental increase or decrease. Such performance goals also may be based
solely by reference to the Company’s performance or the performance of a
Subsidiary, division, business segment or business unit of the Company or a
Subsidiary, or based upon performance relative to performance of other companies
or upon comparisons of any of the indicators of performance relative to
performance of other companies. The Committee may provide for exclusion of the
impact of an event or occurrence which the Committee determines should
appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual, infrequently occurring or
non-recurring charges or events, (b) asset write-downs, (c) litigation or claim
judgments or settlements, (d) acquisitions or divestitures, (e) reorganization
or change in the corporate structure or capital structure of the Company, (f) an
event either not directly related to the operations of the Company, Subsidiary,
division, business segment or business unit or not within the reasonable control
of management, (g) foreign exchange gains and losses, (h) a change in the fiscal
year of the Company, (i) the refinancing or repurchase of bank loans or debt
securities, (j) unbudgeted capital expenditures, (k) the issuance or repurchase
of equity securities and other changes in the number of outstanding shares, (l)
conversion of some or all of convertible securities to Shares, (m) any business
interruption event (n) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles, or (o) the effect
of changes in other laws or regulatory rules affecting reported results.

11.29    “Plan” means this 2019 Omnibus Incentive Plan.

11.30    “Restricted Stock” means Shares awarded to a Participant under Article
VI subject to certain vesting conditions and other restrictions.

11.31    “Restricted Stock Unit” means an unfunded, unsecured right to receive,
on the applicable settlement date, a Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.

11.32    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

11.33    “Section 409A” means Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder.

11.34    “Securities Act” means the Securities Act of 1933, as amended.

11.35    “Service Provider” means an Employee, Consultant, or Director of the
Company or any of its Subsidiaries.

11.36    “Share” means a share of Common Stock.

11.37    “Stockholder” means a holder of Common Stock.

11.38    “Stock Appreciation Right” means a stock appreciation right granted
under Article V.

11.39    “Subsidiary” means any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least 50% of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

11.40    “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

11.41    “Termination of Service” means the date the Participant ceases to be a
Service Provider.

* * * * *

13